DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Interview
	In view of the foregoing office action, it is respectfully submitted that if Applicant has any questions or concerns, the Examiner respectfully invites Applicant to contact the Examiner at the telephone number appearing below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 24 and 28 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 24 and 28, the phrase "possibly" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed inventions.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romano (Romano, L. et al. “High aspect ratio metal microcasting by hot embossing for X-ray optics fabrication”, Microelectron. Eng., May 2017, Vol 176, pg. 6-10; a copy is included with the IDS filed 15 January 2020) in view of Guo (CN 102664054; a translation is attached)

	Regarding claim 23, Romano discloses a method for filling micromechanical structures with x- ray absorbing material (Abstract), wherein the method comprises: - providing a wetting layer for enabling melted x-ray absorbing material to flow over the surface of an overall structure comprising the micromechanical structures (to achieve complete filling of the lines a wetting layer was used, page 7, lines 1-5 under “Results & 
	Romano discloses applying mechanical pressure as described above. Romano does not expressly disclose applying gas pressure.
	Guo discloses applying a gas pressure (par. [0029], [0034]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Romano in view of the teachings of Guo so that gas pressure is applied instead of mechanical pressure.
	One would have been motivated to do so to gain an advantage recited in Guo of permitting dense and uniform filling in a simple manner (Guo, par. [0034])

	Regarding claim 24, as best understood, Romano modified teaches the method of claim 23, wherein the wetting layer allows the melted x-ray absorbing material to flow over the overall surface and partly into the micromechanical structures, thus effectively creating a lid that facilitates the process of pressing the material into the micromechanical structures by gas pressure (Romano, page 8, col. 1, ln. 1-3).

Regarding claim 25, Romano modified teaches the method of claim 23, wherein the application of the wetting layer is regarded as a surface modification to allow for efficient pressurized filling of the micromechanical structures with melted x-ray absorbing material (Romano, page 8, col. 1, ln. 1-3).

	Regarding claim 26, Romano modified teaches the method of claim 23, wherein the micromechanical structures are part of a grating structure (x-ray absorption grating; Romano, page 7, col. 1, ln. 8-11).

	Regarding claim 27, Romano modified teaches the method of claim 23, wherein the micromechanical structures include trenches (page 7, col. 2 ln. 9-10, fig. 1d).

	Regarding claim 28, as best understood, Romano modified teaches the method of claim 23, wherein the overall structure is an overall silicon structure comprising the micromechanical structures (Romano, Abstract), and the step of providing a wetting layer comprises depositing the wetting layer on the surface (Romano, page 8, col. 1, ln. 1-3).

	Regarding claim 29, Romano modified teaches the method of claim 28, wherein the method takes place in a vacuum/pressure cabinet in which the overall silicon structure is placed in connection with a temperature-controlled heater, wherein the x-ray absorbing material is distributed on the coated surface of the overall silicon structure, and vacuum is pumped in the cabinet, wherein the temperature is raised to enable Romano, Abstract; page 8, col. 1, ln. 1-3; page 7, col. 1, ln. 8-11; page 7, col. 2 ln. 9-10, fig. 1d; Guo, par. [0029], [0066], [0080]-[0086], fig. 6, claim 6).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Romano in view of the further teachings of Guo.
	One would have been motivated to do so to gain an advantage recited in Guo of permitting dense and uniform filling in a simple manner (Guo, par. [0034]).

	Regarding claim 30, Romano modified teaches the method of claim 29, wherein the temperature in the cabinet is ramped down to room temperature to enable solidification of the x-ray absorbing material inside the micromechanical structures (Guo, par. [0029], [0066], [0080]-[0086], fig. 6, claim 6).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Romano in view of the further teachings of Guo.
	One would have been motivated to do so to gain an advantage recited in Guo of permitting dense and uniform filling in a simple manner (Guo, par. [0034]).

Regarding claim 31, Romano modified teaches the method of claim 23, wherein the x-ray absorbing material includes one or more elements or materials having their K-edges below, or in the lower end, of the intended x-ray spectrum (gold, iridium, tin; Romano, Abstract).

	Regarding claim 32, Romano modified teaches the method of claim 31, wherein the intended x-ray spectrum is in the 30-90 keV range, and the x-ray absorbing material is selected among materials, which have their characteristic absorption K-edges at or below 30 keV (inherent to gold, iridium, tin; Romano, Abstract).

	Regarding claim 33, Romano modified teaches the method of claim 23, wherein the x-ray absorbing material includes indium and/or tin (Romano, Abstract).

	Regarding claim 34, Romano modified teaches the method of claim 23, wherein the wetting layer includes gold and/or iridium (Romano, Abstract).

	Regarding claim 35, Romano modified teaches the method of claim 23, wherein the x-ray absorbing material includes indium and the wetting layer includes gold (Romano, Abstract).

	Regarding claim 36, Romano modified teaches a method for manufacturing a component having micromechanical structures to be filled with x-ray absorbing material (Romano, page 7, column 1, lines 8-11) comprising the method of claim 23.

	Regarding claim 37, Romano modified teaches a component (absorption grating) manufactured using the method according to claim 36 (Romano, page 7, column 1, lines 8-11).

	Regarding claim 38, Romano modified teaches the component of claim 37, wherein the component is an absorption grating (Romano, page 7, column 1, lines 8-11).

	Regarding claim 39, Romano modified teaches an x-ray imaging system (X-ray phase sensitive interferometric system) comprising a component of claim 37 (Romano, paragraph spanning pages 9 and 10, Conclusions).

	Regarding claim 40, Examiner refers to the rejection of claim 39 above.

	Regarding claim 41, Romano modified teaches the system of claim 40, wherein the system comprises a vacuum/pressure cabinet, and a heater placed inside the cabinet, wherein the heater is regulated by a temperature controller, and the vacuum/pressure cabinet has two valves, one for a vacuum pump and one for a pressurized gas inlet (pressurized valve 62 and vacuum valve 71; Guo, par. [0029], [0066], [0080]-[0086], fig. 6, claim 6).
Romano in view of the further teachings of Guo.
	One would have been motivated to do so to gain an advantage recited in Guo of permitting dense and uniform filling in a simple manner (Guo, par. [0034]).

	Regarding claim 42, Romano modified teaches the system of claim 40, wherein the system is configured for melting and solidification of the x-ray absorbing material in the micromechanical structures (Guo, par. [0029], [0066], [0080]-[0086], fig. 6, claim 6).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Romano in view of the further teachings of Guo.
	One would have been motivated to do so to gain an advantage recited in Guo of permitting dense and uniform filling in a simple manner (Guo, par. [0034]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884